PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion for postconviction relief. We affirm in part and reverse in part.
According to the appellant’s allegations, following a jury trial, the appellant was convicted and sentenced to 20 years as a habitual felony offender on the charge of dealing in stolen property. He alleges that prior to trial he refused a plea offer of eight years in prison on that charge. He further alleges that his trial counsel was ineffective in failing to inform him that he faced enhanced sentencing as a habitual felony offender and that the State had an incriminating pawn ticket and the pawn shop owner’s testimony to support the charge should he proceed to trial. He alleges that had he been fully informed of the penalty he faced and the strength of the State’s case, he would have accepted the plea offer and avoided the 20-year habitual felony offender sentence. Because these allegations are unrefuted by the record before us, we reverse the trial court’s summary denial of this claim. See Lewis v. State, 751 So.2d 715 (Fla. 5th DCA 2000). On remand, the trial court is directed to either attach record portions conclusively refuting the appellant’s claim, or else hold an evidentiary hearing. We affirm the trial court’s summary denial in all other respects. AFFIRMED IN PART and REVERSED IN PART.
BARFIELD, C.J., WOLF and POLSTON, JJ., concur.